1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     JASON HIMMELBERGER
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 6:18-PO-00694 JDP
11                                               )
           Plaintiff,                            )
12                                               )   WAIVER OF PERSONAL APPEARANCE;
              v.                                 )   AND REQUEST TO APPEAR BY VIDEO
13                                               )   CONFERENCE
     JASON HIMMELBERGER,                         )
14                                               )   Date: May 7, 2019
           Defendant.                            )   Time: 10:00 a.m.
15                                               )   Judge: Hon. Jeremy D. Peterson
                                                 )
16
              Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, JASON
17
     HIMMELBERGER, having been advised of his right to be present at all stages of proceedings,
18
     hereby requests this Court permit him to waive his right to personally appear for his Initial
19
     Appearance and be allowed to appear via video conference from the United States District Court
20
     in Riverside, California. Mr. Himmelberger agrees that his interests shall be represented at all
21
     times by the presence of his attorney, Assistant Federal Defender, Matthew C. Bockmon, the
22
     same as if he were personally present, and requests that this Court allow his attorney-in-fact to
23
     represent him interests at all times. The government has no objection to this request.
24
              Mr. Himmelberger respectfully request this Court grant a waiver of is right and obligation
25
     to be personally present at the Initial Appearance and that he be permitted to appear via video
26
     ///
27
     ///
28

                                                     -1-
1    conference from the United States District Court in Riverside, California. Travel to Yosemite
2    National Park represents a financial hardship.
3                                                 Respectfully Submitted,
4                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
5
     Dated: April 23, 2019                        /s/ Matthew C. Bockmon_______________ __
6                                                 MATTHEW C. BOCKMON
                                                  Assistant Federal Defender
7                                                 Attorney for DOMENICO MATINATA
8
                                                  McGREGOR W. SCOTT
9                                                 United States Attorney
10
     Dated: April 23, 2019                        /s/ Matthew C. Bockmon for S. St. Vincent
11                                                SUSAN ST. VINCENT
                                                  Legal Officer
12
13
14                                              ORDER
15            GOOD CAUSE APPEARING, the above request for defendant’s waiver of personal
16   appearance and request to appear via video conference from the United States District Court in
17   Riverside, California for his Initial Appearance on May 7, 2019 at 10:00 a.m. is hereby accepted
18   and adopted.
19
     IT IS SO ORDERED.
20
21
     Dated:     April 29, 2019
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                      -2-
